Citation Nr: 0112832	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-17 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to May 
1969.

The current appeal arose from a July 1999 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The RO declined to reopen the veteran's 
claim of entitlement to service connection for schizophrenic 
reaction paranoid type on the basis that new and material 
evidence had not been submitted, and denied entitlement to a 
permanent and total disability rating for pension purposes.

The veteran submitted a substantive appeal in August 1999.  
On his substantive appeal, he requested a hearing at the RO 
before a Member of the Board of Veterans' Appeals (Board).  
By a statement received at the RO in February 2001, the 
veteran withdrew his request for a travel board hearing.  He 
also withdrew his appeal of the denial of entitlement to 
special monthly pension. 

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  In January 1970 the RO, in pertinent part, denied 
entitlement to service connection for a nervous condition.

2.  The evidence submitted since the final January 1970 
rating decision is redundant and cumulative, does not bear 
directly and substantially upon the issue at hand, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the January 1970 determination 
wherein the RO denied entitlement to service connection for a 
psychiatric disorder is not new and material, and the 
veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In January 1970 the RO denied the veteran's claim of 
entitlement to service connection for a nervous condition.  
The veteran was notified of that decision by letter dated in 
January 1970.  He did not file a notice of disagreement and 
perfect an appeal, and that determination became final.  See 
38 C.F.R. § 20.200 (appeal is initiated by filing a notice of 
disagreement).  

The evidence, which was of record prior to the January 1970 
rating decision, is reported in pertinent part below.

Service medical records show that the veteran was seen in 
October 1968 at the Army Hospital.  That report indicated 
that he had been hospitalized previously for approximately 
three months from January 1968, prior to entering military 
service, at the Illinois State Psychiatric Institute.  It was 
noted that at that time, he was diagnosed with of 
schizophrenic reaction, paranoid type.  

In October 1968 he was hospitalized and diagnosed with 
schizophrenic reaction, paranoid type, chronic, severe, 
manifested by looseness of associations, inappropriate 
affect, disorganization of thinking and behavior, 
hallucinations, bizarre behavior and speech.  External 
precipitation was recorded as stress, normal routine 
training, morbid personality, severe, with documented 
previous hospitalization for the same condition.  It was 
noted that his nervous condition existed prior to service and 
did not occur in the line of duty.  It was the opinion of the 
medical board that the veteran was unfit for enlistment and 
retention.

His discharge examination report indicated he had a 
psychiatric abnormality, described as reaction, 
schizophrenic, paranoid type, chronic, severe, treated and 
improved, not in the line of duty and having existed prior to 
service.

Post-service medical records in August 1969 show the veteran 
was hospitalized at the Kankakee State Hospital.  He was 
diagnosed with personality disturbance, passive aggressive 
personality, and drug addiction, psycho stimulant dependence.

In a December 1969 VA special psychiatric examination report 
the veteran reported he had been "committed" to the state 
hospital for five months.  He was diagnosed with personality 
trait disorder, inadequate personality, drug dependence, and 
hallucinogens.

The evidence obtained subsequent to the January 1970 rating 
decision wherein the RO denied entitlement to service 
connection for a psychiatric disorder is reported in 
pertinent part below.

The veteran submitted progress notes from the Illinois State 
Psychiatric Institute dated in January 1968, which was prior 
to his induction into military service.  The record indicated 
that the veteran had been hospitalized for one hundred days.  
Mental status examination revealed he had an acute 
schizophrenic episode.

Further, he submitted a duplicate copy of the October 1968 
clinical record, which showed a diagnosis of schizophrenic 
reaction, paranoid type, chronic, and a duplicate copy of 
progress notes dated from August to September 1969 from 
Kawakee State Hospital.

He also submitted a psychiatric consultation report from 
Brokaw Hospital dated in May 1970 wherein he was diagnosed 
with psychosis, possible schizophrenic reaction and rule out 
drug toxicity.  Medical records of Sunrise Children's 
hospital show he was seen in February 1994 and diagnosed with 
adjustment disorder with a behavioral reaction.

A medical report, signed by Dr. JHG indicated that the 
veteran was admitted to the hospital for the period from 
January 26, 1972 to March 15, 1972.  

The veteran reported that he had been using drugs since 1965, 
and had previous hospitalizations.  He stated that he had 
been taking LSD and speed regularly, and had experienced 
visual and auditory hallucinations.  He was diagnosed with 
schizophrenia, paranoid type and drug dependence, LSD, heroin 
and marijuana.

In a report by Dr. JC it is noted that the veteran was 
admitted to the hospital in November 1975 for approximately 
17 days.  It was noted that he had had four hospital 
admissions since 1971.  He was diagnosed with schizophrenia, 
paranoid type.

The claims file contains VA Medical Center (MC) treatment 
records, which show that the veteran received alcohol and 
drug treatment services intermittently from July 1995 to July 
1996.

A January 1977 VA peripheral nerves examination report shows, 
in pertinent part, that the veteran had significant cognitive 
impairment secondary to probably a combination of chronic 
schizophrenia and stroke residuals.

A March 1997 psychiatric examination of the veteran shows he 
was diagnosed under Axis I with vascular dementia, 
complicated by delusions, currently in remission with 
medication, history of alcohol dependence and questionable 
history of previous mental disorder.

In October 1998 the veteran requested that his claim for 
service connection for schizophrenic disorder and other 
mental disorders be reopened.  The RO denied his claim in 
July 1999 on the basis that while the evidence submitted was 
new, it was not material upon which to predicate reopening of 
the previously denied claim.  The veteran filed a timely 
notice of disagreement and perfected an appeal to the Board.

In January 1999 the veteran was examined for the purpose of 
his claim for aid and attendance.  He reported that he had a 
long history of schizophrenia.  He was diagnosed with chronic 
schizophrenia, currently well compensated on medication.  

He also underwent examination for mental disorders.  Under 
Axis I the examiner noted that there was a history of 
behavior which was consistent with paranoid schizophrenia, 
but it was superimposed on polysubstance abuse, including 
hallucinogenics, medication and alcohol.

In December 2000 the veteran stated that his Army medical 
records showed he mental problems that were caused by the 
creation or aggravation of a brain aneurysm that was not 
detected until January 1994.  He further stated that he felt 
that his mental problems were a result of "A.I.T" and he 
should receive compensation for aggravation or creation of 
the aneurysm.


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).




A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veteran Claims (Court) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (2000).

In a previous case, the U.S, Court of Appeals for Veterans 
Claims (Court) emphasized that VA's burden of proof for 
rebutting the presumption of soundness is not merely evidence 
that is "cogent and compelling," i.e., a sufficient 
showing, rather, it is evidence that is clear and 
unmistakable.  

In its decision, the Court noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e., it is undebatable."  Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2000); ). Green v. Derwinski, 1 Vet. App. 320, 322-
23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the preservice disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  This includes 
medical facts and principles, which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. February 22, 2001).  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
has been offered the opportunity to submit evidence and 
argument on the merits of the issues on appeal, and has done 
so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

In this regard, the veteran has not placed VA on notice of 
any outstanding evidence that may be new and material.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  

In addition, by virtue of the RO's notices and rating 
determinations, including the Statements of the Case issued 
during the pendency of the appeal, the veteran was given 
adequate notice of the pertinent regulations pertaining to 
his claim for service connection for schizophrenia.  He was 
also given the opportunity to present argument and evidence 
in support of his claim, and the record shows that he did in 
fact present contentions and evidence.  VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

New and Material Evidence

The veteran seeks to reopen his claim of service connection 
for a schizophrenic reaction, paranoid type, which the RO 
denied in January 1970.  As noted earlier, when a claim is 
finally denied by the RO, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
3.104 (2000).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith v. West 12 Vet. App. 312, 314 (1999).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In this instance, the Board finds that the evidence received 
since the January 1970 final disallowance of the veteran's 
claim for service connection for schizophrenia is redundant 
and cumulative of other evidence in the record.  Such 
evidence primarily consists of reports of the veteran's 
hospitalizations for treatment for his psychiatric disorder 
and other records, which disclose diagnoses of a psychiatric 
disorder.  In addition, a VA examination report also provides 
diagnosis of a psychiatric disorder.  As earlier stated, the 
additional medical evidence which was made a part of the 
record subsequent to the January 1970 denial is redundant and 
cumulative of evidence already in the record prior to January 
1970, therefore, the evidence submitted by the veteran since 
the January 1970 final disallowance is not new.  See Smith, 
supra.

Moreover, the evidence submitted since the January 1970 
rating decision is not material because it does not provide a 
more complete picture of the circumstances surrounding the 
origin of the veteran's claimed psychiatric disorder.  See 
Hodge, supra.  In considering the medical evidence submitted 
subsequent to the January 1970 final unappealed rating 
decision, the Board is not enlightened by the medical 
reports.  In this regard, no opinion has been expressed 
relating the veteran's psychiatric disorder to his period of 
active service on the basis of incurrence or aggravation.  

As noted above, a more complete picture of the circumstances 
surrounding the origin of the veteran's psychiatric disorder 
is not established in the evidence submitted.  Therefore, the 
evidence added to the record since the January 1970 final 
disallowance is not material.

Furthermore, the veteran's statements that allude onset of 
his claimed psychiatric disorder to service, do not 
constitute new and material evidence as they are a 
reiteration of his initial claim regarding the nature of such 
claim, therefore they are is cumulative and do not bear 
directly and substantially upon the issue at hand, nor do 
they provide a more complete picture of the circumstances 
surrounding the origin of his psychiatric disability.  
Furthermore, his assertion that his psychiatric disorder was 
caused by or aggravated as a result of service is 
insufficient to reopen his claim for service connection under 
38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

The veteran's own opinions and statements will not suffice to 
provide competent evidence as to the origin of his 
schizophrenia.  As a lay person he is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  In other words, the 
veteran is not competent to opine as to whether his 
schizophrenia is related to service on the basis of 
incurrence or aggravation.  Espiritu v. Derwinski, 2 Vet. 
App.492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's schizophrenia is related to service on any basis.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In reviewing the evidence of record, in support of the 
veteran's attempt to reopen his claim for service connection 
for schizophrenia, the Board observes that since the denial 
of the claim in January 1970, no new and material evidence 
has been submitted.

As new and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for 
schizophrenia, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
schizophrenia, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

